 



EXHIBIT 10.1

PIERRE HOLDING CORP.

2004 STOCK OPTION PLAN

ARTICLE I

Purpose of Plan

     The 2004 Stock Option Plan (the “Plan”) of Pierre Holding Corp. (the
“Company”), adopted by the Board of Directors and shareholders of the Company on
June 30, 2004, for Directors, Employees and Consultants of the Company and its
Subsidiaries, is intended to advance the best interests of the Company and its
Subsidiaries by providing those persons who have a substantial responsibility
for its management and growth with additional incentives by allowing them to
acquire an ownership interest in the Company and thereby encouraging them to
contribute to the success of the Company and its Subsidiaries and to remain in
its service. The availability and offering of stock options under the Plan also
increases the Company’s and its Subsidiaries’ ability to attract and retain
individuals of exceptional managerial talent upon whom, in large measure, the
sustained progress, growth and profitability of the Company and its Subsidiaries
depends. This Plan is intended to be a “compensatory benefit plan” within the
meaning of such term under Rule 701 of the Securities Act of 1933, as amended.

ARTICLE II

Definitions

     For purposes of the Plan, except where the context clearly indicates
otherwise, the following terms shall have the meanings set forth below:

     “Board” shall mean the Board of Directors of the Company.

     “Cause” shall mean “Cause” as defined in any Service Agreement in effect
between the applicable Participant and the Company or any Subsidiary, or if such
Participant is not a party to a Service Agreement in which Cause is defined
then, “Cause” shall mean with respect to a Participant one or more of the
following: (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving dishonesty,
disloyalty or fraud with respect to the Company, its Subsidiaries or any of
their customers or suppliers, (ii) reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs (whether or not at the
workplace) or other repeated conduct causing the Company or its Subsidiaries
substantial public disgrace or disrepute or substantial economic harm,
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Board or the Company’s president, (iv) any act or omission aiding or
abetting a competitor, supplier or customer of the Company or its Subsidiaries
to the material disadvantage or detriment of the Company or its Subsidiaries,
(v) breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries or (vi) any other material
breach of a

 



--------------------------------------------------------------------------------



 



Service Agreement in effect between the Participant and the Company or any of
its Subsidiaries which is not cured to the Board’s reasonable satisfaction
within 15 days after written notice thereof to Participant.

     “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

     “Committee” shall mean the committee of the Board which may be designated
by the Board to administer the Plan. The Committee shall be composed of two or
more Directors as appointed from time to time to serve by the Board. The
membership of the Committee shall be constituted so as to comply at all times
with the applicable requirements of Rule 16b-3 or any successor rule (“Rule
16b-3”) under the Securities Exchange Act of 1934, as amended. No member of the
Committee shall have within one year prior to his or her appointment received
awards under the Plan if such receipt would cause such member to cease to be a
“disinterested person” under Rule 16b-3. If the Common Stock is Publicly Traded,
the committee shall consist of not less than two Directors appointed to the
Committee by the Board and each of whom shall be members of the Board and each
of whom shall qualify as (i) “non-employee directors (within the meaning of
Item 404 of Regulation S-K of the Securities Act of 1933, as amended) and (ii)
“outside directors” within the meaning of Treas. Reg. §1.162-27(e)(3) as may be
appointed by the Board of the Company, all of whom are members of the Board.

     “Common Stock” shall mean the Company’s Common Stock, par value $0.01 per
share, or if the outstanding Common Stock is hereafter changed into or exchanged
for different stock or securities of the Company, such other stock or
securities.

     “Company” shall mean Pierre Holding Corp., a Delaware corporation.

     “Consultant” shall mean a consultant or advisor who is a natural person and
who provides bona fide services to the Company or its Subsidiaries; provided
such services are not in connection with the offer on sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

     “Director” shall mean a member of the Board.

     “Disability” shall mean “Disability” as defined in any Service Agreement in
effect between the applicable Participant and the Company or any Subsidiary, or
if such Participant is not a party to a Service Agreement in which Disability is
defined then, “Disability” shall mean Participant’s inability to perform the
essential duties, responsibilities and functions of his position with the
Company or any Subsidiary as a result of any mental or physical disability or
incapacity, even with reasonable accommodations of such disability or incapacity
provided by the Company, or if providing such accommodations would be
unreasonable, all as determined by the Board in its reasonable good faith
judgment. Participant shall cooperate in all respects with the Company or any of
its Subsidiaries if a question arises as to whether he has become disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected by the Company or any of its
Subsidiaries and authorizing such medical

2



--------------------------------------------------------------------------------



 



doctor or such other health care specialist to discuss Participant’s condition
with the Company or any of its Subsidiaries).

     “Employee” shall mean an officer or other employee of the Company or any of
its Subsidiaries.

     “Independent Third Party” shall mean any Person who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the Common Stock
on a fully-diluted basis (a “5% Owner”), who is not controlling, controlled by
or under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other Persons.

     “Options” shall have the meaning set forth in Article IV.

     “Participant” shall mean any Employee, Director or Consultant who has been
selected to participate in the Plan by the Committee or the Board.

     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

     “Publicly Traded” shall mean corporate stock that is listed or admitted to
unlisted trading privileges on a national securities exchange or designated as a
national market system security on an interdealer quotation system by the NASD
or if sales or bid and offer quotations are reported for that class of stock on
the NASDAQ National Market.

     “Sale of the Company” shall mean the sale of the Company to an Independent
Third party or group of Independent Third Parties pursuant to which such party
or parties acquire (i) capital stock of the Company possessing the voting power
under normal circumstances (without regard to the occurrence of any contingency)
to elect a majority of the Company’s Board (whether by merger, consolidation or
sale or transfer of the Company’s capital stock) or (ii) all or substantially
all of the Company’s assets determined on a consolidated basis.

     “Service Agreement” shall mean a written agreement between the applicable
Participant and the Company or any of its Subsidiaries pursuant to which such
Participant provides services to the Company or any of its Subsidiaries as an
Employee , Director or Consultant.

     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person, one or more Subsidiaries of
that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person, one or more Subsidiaries of that

3



--------------------------------------------------------------------------------



 



person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or shall
control the managing general partner of such limited liability company,
partnership, association or other business entity.

ARTICLE III

Administration

     The Plan shall be administered by the Committee; provided that if for any
reason the Committee shall not have been appointed by the Board, all authority
and duties of the Committee under the Plan shall be vested in and exercised by
the Board. Subject to the limitations of the Plan, the Committee shall have the
sole and complete authority to: (i) select Participants, (ii) grant Options (as
defined in Article IV below) to Participants in such forms and amounts as it
shall determine, (iii) impose such limitations, restrictions and conditions upon
such Options as it shall deem appropriate, (iv) interpret the Plan and adopt,
amend and rescind administrative guidelines and other rules and regulations
relating to the Plan, (v) correct any defect or omission or reconcile any
inconsistency in the Plan or in any Option granted hereunder and (vi) make all
other determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan. The Committee’s determinations on
matters within its authority shall be conclusive and binding upon the
Participants, the Company, its Subsidiaries and all other Persons. All expenses
associated with the administration of the Plan shall be borne by the Company.
The Committee may, as approved by the Board and to the extent permissible by
law, delegate any of its authority hereunder to such persons as it deems
appropriate. The Plan shall become effective only if, within 12 months from the
date the Plan is adopted by the Board, the Plan is approved by the affirmative
vote of a majority of the holders of the Common Stock, or by written consent of
such holders, in accordance with the applicable provisions of the Certificate of
Incorporation and Bylaws of the Company and applicable state law.

ARTICLE IV

Limitation on Aggregate Shares

     The number of shares of Common Stock with respect to which options may be
granted under the Plan (the “Options”) and which may be issued upon the exercise
thereof shall not exceed, in the aggregate, 163,778 shares; provided that the
type and the aggregate number of shares which may be subject to Options shall be
subject to adjustment in accordance with the provisions of paragraph 6.8 below,
and further provided that to the extent any Options expire unexercised or are
canceled, terminated or forfeited in any manner without the issuance of Common
Stock thereunder, or if any Options are exercised and the shares of Common Stock
issued thereunder are repurchased by the Company, such shares shall again be
available under the Plan. The 163,778 shares of Common Stock available under the
Plan may be either authorized and unissued shares, treasury shares or a
combination thereof, as the Committee shall determine.

4



--------------------------------------------------------------------------------



 



ARTICLE V

Awards

     5.1 Options. The Committee may grant Options to Participants in accordance
with this Article V.

     5.2 Form of Option. Options granted under this Plan shall be nonqualified
stock options and are not intended to be “incentive stock options” within the
meaning of Section 422 of the Code or any successor provision.

     5.3 Exercise Price. The option exercise price per share of Common Stock
shall be fixed by the Committee in its discretion.

     5.4 Exercisability. Options shall be exercisable at such time or times as
the Committee shall determine at or subsequent to grant.

     5.5 Payment of Exercise Price. Options shall be exercised in whole or in
part by written notice to the Company (to the attention of the Company’s
Secretary) accompanied by payment in full of the option exercise price. Payment
of the option exercise price shall be made, in the discretion of the Committee,
in cash (including check, bank draft or money order), or by delivery of a
promissory note (if in accordance with policies approved by the Board), or by
surrender to the Company of a number of shares of Common Stock having an
aggregate fair market value at the time of exercise equal to the option exercise
price (in a manner determined by the Committee).

     5.6 Terms of Options. The Committee shall determine the term of each
Option, which term shall in no event exceed ten years from the date such Option
is granted.

ARTICLE VI

General Provisions

     6.1 Conditions and Limitations on Exercise. Options may be made exercisable
in one or more installments, upon the happening of certain events, upon the
passage of a specified period of time, upon the fulfillment of certain
conditions or upon the achievement by the Company and/or its Subsidiaries of
certain performance goals, as the Committee shall decide in each case when the
Options are granted.

     6.2 Sale of the Company. In the event of a Sale of the Company, the
Committee or the Board may provide, in its discretion, that the Options shall
become immediately exercisable by any Participants who are Employees, Directors
or Consultants of the Company and its Subsidiaries at the time of the Sale of
the Company and/or that all Options shall terminate if not exercised as of the
date of the Sale of the Company or other prescribed period of time.

5



--------------------------------------------------------------------------------



 



     6.3 Written Agreement. Each Option granted hereunder to a Participant shall
be embodied in a written agreement (an “Option Agreement”) which shall be signed
by the Participant and by the Chairman or the President of the Company for and
in the name and on behalf of the Company and shall be subject to the terms and
conditions of the Plan prescribed in the Agreement (including, but not limited
to, (i) the right of the Company and such other Persons as the Committee shall
designate (“Designees”) to repurchase from each Participant, and such
Participant’s transferees, all shares of Common Stock issued or issuable to such
Participant on the exercise of an Option in the event of such Participant’s
termination of employment or service with the Company and its Subsidiaries,
(ii) rights of first refusal granted to the Company and Designees,
(iii) holdback and other registration right restrictions in the event of a
public registration of any equity securities of the Company and (iv) any other
terms and conditions which the Committee shall deem necessary and desirable).

     6.4 Listing, Registration and Compliance with Laws and Regulations. Options
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Options upon any securities exchange or under any
state or federal securities or other law or regulation, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the granting of the Options or the issuance
or purchase of shares thereunder, no Options may be granted or exercised, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee. The holders of such Options shall supply the
Company with such certificates, representations and information as the Company
shall request and shall otherwise cooperate with the Company in obtaining such
listing, registration, qualification, consent or approval. In the case of
officers and other Persons subject to Section 16(b) of the Securities Exchange
Act of 1934, as amended, the Committee may at any time impose any limitations
upon the exercise of an Option that, in the Committee’s discretion, are
necessary or desirable in order to comply with such Section 16(b) and the rules
and regulations thereunder. If the Company, as part of an offering of securities
or otherwise, finds it desirable because of federal or state regulatory
requirements to reduce the period during which any Options may be exercised, the
Committee, may, in its discretion and without the Participant’s consent, so
reduce such period on not less than 15 days written notice to the holders
thereof.

     6.5 Nontransferability. Options may not be transferred other than by will
or the laws of descent and distribution and, during the lifetime of the
Participant, may be exercised only by such Participant (or his legal guardian or
legal representative). In the event of the death of a Participant, exercise of
Options granted hereunder shall be made only:



         (i) by the executor or administrator of the estate of the deceased
Participant or the Person or Persons to whom the deceased Participant’s rights
under the Option shall pass by will or the laws of descent and distribution; and
           (ii) to the extent that the deceased Participant was entitled thereto
at the date of his death, unless otherwise provided by the Committee in such
Participant’s Option Agreement.

6



--------------------------------------------------------------------------------



 







     6.6 Expiration of Options.

     (a) Normal Expiration. In no event shall any part of any Option be
exercisable after the date of expiration thereof (the “Expiration Date”), as
determined by the Committee pursuant to paragraph 5.6 above.

     (b) Early Expiration Upon Termination of Employment. Except as otherwise
provided by the Committee in the Option Agreement, any portion of a
Participant’s Option that was not vested and exercisable on the date of the
termination of such Participant’s employment or service with the Company or any
of its Subsidiaries shall expire and be forfeited as of such date and any
portion of a Participant’s Option that was vested and exercisable but not
exercised as of the date of the termination of such Participant’s employment or
service with the Company or any of its Subsidiaries shall expire and be
forfeited as of such date, except that if any Participant’s employment is
terminated (i) due to Participant’s death or Disability, then such Participant’s
Option shall expire 180 days after the date of his death or Disability, but in
no event after the Expiration Date or (ii) by the Company without Cause, due to
Participant’s retirement (with approval of the Board or Committee) or by
Participant’s resignation, then such Participant’s Option shall expire 60 days
after the date of his termination, retirement or resignation, but in no event
after the Expiration Date.

     6.7 Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant from any amounts due and payable by
the Company or any of its Subsidiaries to such Participant (or secure payment
from such Participant in lieu of withholding) the amount of any withholding or
other tax due from the Company or any of its Subsidiaries with respect to any
shares issuable under the Options, and the Company may defer such issuance
unless indemnified to its satisfaction.

     6.8 Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Common
Stock or any merger, consolidation or exchange of shares, the Board or the
Committee may, in order to prevent the dilution or enlargement of rights under
outstanding Options, make such adjustments in the number and type of shares
authorized by the Plan, the number and type of shares covered by outstanding
Options and the exercise prices specified therein as may be determined to be
appropriate and equitable. The issuance by the Company of shares of stock of any
class, or options or securities exercisable or convertible into shares of stock
of any class, for cash or property, or for labor or services either upon direct
sale, or upon the exercise of rights or warrants to subscribe therefor, or upon
exercise or conversion of other securities, shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock then subject to any Options.

     6.9 Rights of Participants. Nothing in this Plan or in any Option Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate any Participant’s employment or service at any time
(with or without Cause), nor confer upon any Participant any right to continue
in the employment or service of the Company or any of its Subsidiaries for any
period of time or to continue his present (or any other) rate of compensation,
and except as otherwise provided under this Plan or by the Committee in the

7



--------------------------------------------------------------------------------



 



Option Agreement, in the event of any Participant’s termination of employment or
service (including, but not limited to, the termination by the Company or any of
its Subsidiary without Cause), any portion of such Participant’s Option that was
not previously vested and exercisable shall expire and be forfeited as of the
date of such termination. No Employee shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.

     6.10 Amendment, Suspension and Termination of Plan. The Board or the
Committee may suspend or terminate the Plan or any portion thereof at any time
and may amend it from time to time in such respects as the Board or the
Committee may deem advisable; provided that no such amendment shall be made
without stockholder approval to the extent such approval is required by law,
agreement or the rules of any exchange upon which the Common Stock is listed,
and no such amendment, suspension or termination shall materially impair the
rights of Participants under outstanding Options without the consent of the
Participants affected thereby. No Options shall be granted hereunder after the
tenth anniversary of the adoption of the Plan by the Board and the Company’s
shareholders.

     6.11 Amendment, Modification and Cancellation of Outstanding Options. The
Committee may amend or modify any Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option; provided that no such amendment or modification shall materially impair
the rights of any Participant under any Option without the consent of such
Participant. With the Participant’s consent, the Committee may cancel any Option
and issue a new Option to such Participant.

     6.12 Indemnification. In addition to such other rights of indemnification
as they may have as members of the Board or the Committee, the members of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any Option granted thereunder,
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding; provided that any such Committee member shall be entitled to the
indemnification rights set forth in this paragraph 6.12 only if such member has
acted in good faith and in a manner that such member reasonably believed to be
in or not opposed to the best interests of the Company or any of its
Subsidiaries and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that such conduct was unlawful, and further provided
that upon the institution of any such action, suit or proceeding a Committee
member shall give the Company written notice thereof and an opportunity, at its
own expense, to handle and defend the same before such Committee member
undertakes to handle and defend it on his own behalf.

* * * *

8